Exhibit 10.4

Execution Version

March 1, 2019

Affinion Group, Inc.

6 High Ridge Park # A

Stamford, CT 06905

$55,000,000 Debtor-in-Possession Term Loan Facility

Commitment Letter

Ladies and Gentlemen:

Affinion Group, Inc., a Delaware corporation (“you” or the “Borrower”) and
certain of its direct and indirect subsidiaries and affiliates (collectively,
the “Debtors” and each a “Debtor”), have requested that the parties listed on
Schedule I hereto (“us”, “we” or the “Backstop Parties”) agree to structure and
backstop a non-amortizing multiple draw super-priority senior secured
debtor-in-possession term loan facility (the “DIP Facility”) in an aggregate
amount of $55,000,000 under Section 364 of chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”). The
availability of the DIP Facility will be conditioned on and subject to the
conditions set forth in Section 4 below. Capitalized terms used but not defined
herein are used with the meanings assigned to them in the Debtor-in-Possession
Term Loan Facility Summary of Terms and Conditions (the “Term Sheet”) attached
as Exhibit A hereto (Exhibit A, together with this letter, collectively, this
“Commitment Letter”).

1. Commitment

In connection with the foregoing, the Backstop Parties are pleased to advise you
of their commitment to backstop the DIP Facility, on a several and not joint
basis, in the amounts set forth opposite each such Backstop Party’s name on
Schedule I hereto (the “Backstop Commitments”) upon the terms and subject to the
conditions set forth or referred to in this letter and the Term Sheet.

A portion of the Backstop Parties’ Backstop Commitments hereunder shall be
reduced pro rata in an aggregate amount equal to any commitment allocated, on or
prior to the date of entry of the Interim Order (as defined below), to holders
(other than the Backstop Parties) of record as of a date to be determined by the
Backstop Parties (the “Record Date”) of the First Lien Claims (the “Other
Pre-Petition First Lien Claimholders”) on a ratable basis up to their respective
pro rata share of the First Lien Claims as of the Record Date. Notwithstanding
the foregoing, if any Other Pre-Petition First Lien Claimholder fails to fund
any portion of its commitment on the date upon which all conditions precedent in
the Definitive Documentation are satisfied (the “Closing Date”), then the
Backstop Parties shall fund such amount on the Closing Date and any subsequent
amounts funded after the Closing Date, as if there were no reductions in the
respective backstop commitment amounts set forth above as a result of the
commitment allocated to such Other Pre-Petition First Lien Claimholder.



--------------------------------------------------------------------------------

2. Information

You hereby represent and covenant that (a) all information, other than the
Projections (as defined below), other forward looking information and
information of a general economic or industry specific nature (the
“Information”), that has been or will be made available to us by you or on
behalf of you or any of your representatives in connection herewith is or will
be, when taken as a whole, correct in all material respects and does not or will
not, when taken as a whole, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (b) the financial projections and other
forward-looking information (the “Projections”) that have been or will be made
available to us by you or on behalf of you or any of your representatives in
connection herewith have been or will be prepared in good faith based upon
assumptions that are reasonable at the time made and at the time the related
Projections are made available to us. You agree that if, at any time prior to
the execution of the DIP Facility, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly supplement
the Information and the Projections so that such representations will be correct
in all material respects under those circumstances.

3. Upfront Fee, Exit Fee and Put Option Premium

As consideration for the commitments and agreements of the Backstop Parties
hereunder, the Borrower and the other Debtors jointly and severally agree to pay
or cause to be paid the nonrefundable fees and put option premium described in
the Term Sheet at the times, on the terms and subject to the conditions set
forth therein. The Backstop Parties and the Debtors hereto agree to treat, for
federal income tax purposes, (a) the Upfront Fee as a reduction to the issue
price of the DIP Facility, (b) the Exit Fee as interest, and (c) the entering
into of the Backstop Commitments pursuant to this Term Sheet as the sale of a
put option by the Backstop Parties to the Debtors and the Put Option Premium as
the sale price for such put option. The Backstop Parties and the Debtors shall
not take any position or action inconsistent with such treatment and/or
characterization.

4. Conditions

Each Backstop Party’s commitments and agreements hereunder are subject only to
the conditions set forth under the section entitled “Conditions Precedent to
Each DIP Term Loan” of the Term Sheet and the following conditions set forth in
this Section 4:

(a) the Debtors shall have commenced chapter 11 cases (the “Cases”) in the
United States District Court for the District of Delaware (the “Bankruptcy
Court”) and the Borrower and each Guarantor shall be a debtor and a
debtor-in-possession, and no trustee, examiner, or receiver shall have been
appointed or designated with respect to the Debtors’ business, properties or
assets and no motion shall be pending seeking similar relief or any other
relief, which, if granted, would result in a person other than the Debtors
exercising control over the Debtors’ assets;

 

2



--------------------------------------------------------------------------------

(b) the Bankruptcy Court shall have approved the DIP Facility in an order which
is in full force and effect and has not been reversed, amended, stayed, vacated,
terminated or otherwise materially modified and is reasonably acceptable in form
and substance to the Backstop Parties and the Debtors (the “Interim Order”),
with such Interim Order approving, without limitation, the making of the DIP
Loans or a portion thereof available prior to the entry of the Final Order, the
granting to the Backstop Parties of the super-priority claims and liens against
the Debtors and their assets in accordance with the Definitive Documentation
with respect to the Collateral as described in the Term Sheet, the payment of
all fees and expenses (including the fees and expenses of outside counsel and
financial advisors) required to be paid to the DIP Agent, the DIP Lenders and
the Backstop Parties as described in this Commitment Letter and the Term Sheet,
and the use of cash collateral subject to the terms and conditions in the Term
Sheet;

(c) that since the date of this Commitment Letter, there has not been any event
or occurrence which could reasonably be expected to have a material adverse
effect, on (A) the business, operations, properties, assets, condition
(financial or otherwise), or liabilities of the Borrower and its debtor
subsidiaries, taken as a whole, other than any change, event or occurrence,
arising individually or in the aggregate, from (i) events leading up to the
commencement of the Cases and (ii) events that would reasonably be expected to
result from the filing or commencement of the proceedings under chapter 11 of
the Bankruptcy Code; (B) the ability of the Borrower or the other Debtors to
perform their respective obligations under the loan agreement relating to the
DIP Facility and other Definitive Documentation; or (C) the ability of the DIP
Agent and/or the DIP Lenders to enforce their rights and remedies under the
Definitive Documentation (in each case, “Material Adverse Effect”);

(d) (i) the Support Agreement, dated on or about March 1, 2019 by and among,
inter alia, the Borrower, other Debtors, the lenders and agents under that
certain Credit Agreement, dated as of May 10, 2017 (the “Credit Agreement”) by
and among the Borrower, the other Debtors, certain of the lenders party thereto
and HPS Investment Partners, LLC, as administrative and collateral agent, and
certain of the holders of the Borrower’s Senior Cash 12.5% / PIK Step-Up to
15.5% Note due 2022 and the other parties thereto (the “Support Agreement”)
shall be in full force and effect, (ii) the Debtors shall have attempted to
consummate an out-of-court restructuring or recapitalization transaction (the
“Out-of-Court Transaction”) pursuant to the Support Agreement and (iii) one or
more of the conditions precedent to the Out-of-Court Transaction shall have
failed to have been satisfied and shall not have been waived;

(e) execution and delivery of the Definitive Documentation;

(f) the DIP Agent and each Backstop Party shall have received a 13-week budget
commencing with the week during which the Cases have been commenced, containing
line items of sufficient detail to reflect the consolidated operating cash flow
of the Borrower for such 13-week period, which budget shall be in form and
substance reasonably satisfactory to the Backstop Parties (it being agreed that
a budget that is substantially consistent with those cash flow forecasts and
budgets delivered to FTI (as defined below) on or prior to the date hereof shall
be reasonably satisfactory to the Backstop Parties) (the “Initial Budget”);

 

3



--------------------------------------------------------------------------------

(g) the transactions contemplated by the Commitment Letter shall have been
consummated in accordance with applicable securities laws, rules and
regulations;

(h) all reasonable and documented fees and the costs and expenses (including,
without limitation, legal and financial advisory fees and expenses) and other
compensation contemplated hereby and the Term Sheet, payable to the Backstop
Parties, the other DIP Lenders and the DIP Agent, or otherwise payable in
respect of the transaction consistent with the Support Agreement, shall have
been paid to the extent due;

(i) the DIP Lenders shall have received customary officer and secretary
certificates and other customary closing documents;

(j) absence of defaults or events of default under the Definitive Documentation;

(k) accuracy of representations and warranties under the Definitive
Documentation in all material respects (it being understood and agreed that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects);

(l) each Backstop Party having received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, to the extent requested at least 5
business days prior to the Closing Date; and

(m) all proposed “first day orders”, motions and retention applications to be
filed at the time of commencement of the Cases or shortly thereafter shall have
been reviewed in advance by the Backstop Parties or their counsel and shall be
in form and substance reasonably acceptable to the Backstop Parties.

Each Backstop Party acknowledges that the obligations of the Borrower and the
other Debtors hereunder are subject to the approval of the Bankruptcy Court.

5. Indemnification and Expenses

You agree to indemnify, hold harmless and defend the DIP Agent, the Backstop
Parties, the DIP Lenders, their respective affiliates and their respective
directors, officers, employees, attorneys, advisors, consultants, agents and
other representatives (each, an “Indemnified Person”) from and against any and
all losses, claims, damages, expenses and liabilities, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with this Commitment Letter, the DIP Facility, the use of the
proceeds thereof or any claim, litigation, investigation or proceeding (a
“Proceeding”) relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto, whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors or any other person,
and to reimburse each Indemnified

 

4



--------------------------------------------------------------------------------

Person upon demand for any reasonable legal or other out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing (but
limited in the case of legal counsel to a single counsel and one local counsel
in each applicable jurisdiction (and, in the case of any actual or perceived
conflict of interest, where the Indemnified Person notifies the Borrower of the
existence of such conflict and thereafter retains its own counsel, one
additional counsel for such affected Indemnified Persons)), but subject to the
limitations in the next sentence, provided that the foregoing indemnity will
not, as to any Indemnified Person, apply to losses, claims, damages, liabilities
or related expenses (i) to the extent they are found by a final, nonappealable
judgment of a court of competent jurisdiction to arise from the willful
misconduct, bad faith or gross negligence of, or a material breach of this
Commitment Letter by, such Indemnified Person or its control affiliates,
directors, officers or employees (collectively, the “Related Parties”) or
(ii) to the extent they arise as a result of any dispute between or among
Indemnified Persons that does not involve an act or omission by the Borrower or
its subsidiaries, except that the DIP Agent shall be indemnified as such to the
extent none of the exceptions set forth in clause (i) applies to such person at
such time. In addition, (a) all out-of-pocket expenses (including, without
limitation, reasonable and documented fees, disbursements and other charges of
outside counsel and financial advisors) of the DIP Agent and the Backstop
Parties whether accrued on, prior to or after the Closing Date, in connection
with the Cases, the DIP Facility and the transactions contemplated thereby shall
be paid by the Borrower and the other Debtors from time to time, whether or not
the Closing Date occurs and (b) all out-of-pocket expenses (including, without
limitation, fees, disbursements and other charges of outside counsel and
financial advisors) of the DIP Agent and the DIP Lenders, for enforcement costs
and documentary taxes associated with the DIP Facility and the transactions
contemplated thereby will be paid by the Borrower and the other Debtors.
Notwithstanding the foregoing, (a) in the case of clause (a) in the foregoing
sentence, in no event shall the DIP Agent and the DIP Lenders collectively be
entitled to reimbursement of costs and expenses of more than one primary
counsel, one local counsel in each jurisdiction, reasonably necessary special
counsel and one financial advisor (which shall be limited to the fees and
expenses of FTI Consulting, Inc. (“FTI”) pursuant to the engagement letter
between FTI and Paul, Weiss, Rifkind, Wharton & Garrison LLP dated January 7,
2019) and (b) in the case of clause (b) in the foregoing sentence, in no event
shall (i) the DIP Agent and (ii) the DIP Lenders, in each case, be entitled to
the reimbursement of costs and expenses of more than one primary counsel, one
local counsel in each jurisdiction, one financial advisor and other special
counsel and advisors, as needed.

No Indemnified Person shall be liable (whether direct or indirect, in contract,
tort or otherwise) to the Borrower, the other Debtors or any of their
subsidiaries or any shareholder or creditors of the foregoing for or in
connection with the transactions contemplated hereby, except to the extent any
such liability is found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct. It is further agreed that each Backstop
Party shall only have liability to you (as opposed to any other person) and that
each Backstop Party shall be liable solely in respect of its own commitment to
the DIP Facility on a several, and not joint, basis with any other Backstop
Party. None of the Indemnified Persons, the Borrower or other Debtors, or their
respective directors, officers, employees, advisors, and agents shall be liable
for any indirect, special, punitive or consequential damages in connection with
this Commitment Letter, the DIP Facility or the transactions contemplated
hereby, provided that nothing contained in this sentence shall limit your
indemnity obligations to the extent set forth in this Section 5.

 

5



--------------------------------------------------------------------------------

6. Sharing of Information, Absence of Fiduciary Relationship, Affiliate
Activities

You acknowledge that each Backstop Party (or an affiliate) may from time to time
effect transactions, for its own or its affiliates’ account or the account of
customers, and hold positions in loans, securities or options on loans or
securities of, or claims against, you, your affiliates and of other companies
that may be the subject of the transactions contemplated by this Commitment
Letter. In addition, each Backstop Party and its affiliates will not use
confidential information obtained from you or your affiliates or on your or
their behalf by virtue of the transactions contemplated hereby in connection
with the performance by such Backstop Party and its affiliates of services for
other companies or persons.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Backstop Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether the Backstop Parties have advised or are
advising you on other matters, (b) the Backstop Parties, on the one hand, and
you, on the other hand, have an arm’s length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty to
you or your affiliates on the part of the Backstop Parties, and you waive, to
the fullest extent permitted by law, any claims you may have against any
Backstop Party for breach of duty or alleged breach of any fiduciary duty on the
part of the Backstop Parties and agree that no Backstop Party will have any
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on your behalf,
including equityholders, employees or creditors, in each case, in respect of any
of the transactions contemplated by this Commitment Letter, (c) you are capable
of evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter, and
you are responsible for making your own independent judgment with respect to the
transactions contemplated by this Commitment Letter and the process leading
thereto, (d) you have been advised that the Backstop Parties and their
respective affiliates are engaged in a broad range of transactions that may
involve interests that differ from your and your affiliates’ interests and that
the Backstop Parties and their respective affiliates have no obligation to
disclose such interests and transactions to you and your affiliates, (e) you
have consulted your own legal, accounting, regulatory and tax advisors to the
extent you have deemed appropriate, (f) each Backstop Party has been, is, and
will be acting solely as a principal and, except as otherwise expressly agreed
in writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you, or any of your affiliates and
(g) none of the Backstop Parties or their affiliates has any obligation or duty
(including any implied duty) to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein or in any other express writing executed and delivered by such Backstop
Party and you or any such affiliate.

Additionally, you acknowledge and agree that none of the Backstop Parties are
advising you as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. You shall consult with your own advisors concerning such
matters and shall be responsible for making your own independent investigation
and appraisal of the transactions contemplated by this Commitment Letter, and
the Backstop Parties shall not have any responsibility or liability to you with
respect thereto. Any review by the Backstop Parties of the transactions
contemplated by this Commitment Letter or other matters relating thereto will be
performed solely for the benefit of the Backstop Parties and shall not be on
behalf of you or any of your affiliates.

 

6



--------------------------------------------------------------------------------

7. Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor any of its terms or substance shall be disclosed by
you, directly or indirectly, to any other person except (a) you and your
officers, directors, employees, members, partners, stockholders, attorneys,
accountants, agents and advisors, in each case on a confidential and
need-to-know basis, (b) to the extent required in any legal, judicial or
administrative proceeding or as otherwise required by law or regulation (in
which case you agree, to the extent permitted by law, to inform us promptly in
advance thereof), (c) in a Bankruptcy Court filing in order to implement the
transactions contemplated hereunder, (d) upon notice to the Backstop Parties, in
connection with any public filing requirement you are legally obligated to
satisfy, (e) to the United States Trustee, the official committee of unsecured
creditors or any other statutory committee formed in the Cases (each, a
“Committee”) and each of their legal counsel, independent auditors,
professionals and other experts or agents who are informed of the confidential
nature of such information and agree to be bound by confidentiality and use
restrictions set forth in this Section 7, and (f) the parties to the Support
Agreement.

8. Miscellaneous

This Commitment Letter shall not be assignable by you without the prior written
consent of each Backstop Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto, the DIP Agent and the Indemnified Persons and is not intended to
and does not confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto, the DIP Agent and the Indemnified Persons
to the extent expressly set forth herein; provided, however that any Backstop
Party may assign its Backstop Commitment (in whole or in part) to any other
Backstop Party; provided, further, HPS Investment Partners, LLC may assign its
Backstop Commitment (in whole or in part) to any Backstop Party Affiliate (as
defined below). The Backstop Parties reserve the right to employ the services of
their respective affiliates in providing services contemplated hereby, and to
satisfy their obligations hereunder through, or assign their rights and
obligations hereunder to, one or more of their respective affiliates, separate
accounts within their control or investment funds under their or their
respective affiliates’ management (collectively, “Backstop Party Affiliates”);
and to allocate, in whole or in part, to their respective affiliates certain
fees payable to the Backstop Parties in such manner as the Backstop Parties and
their respective affiliates may agree in their sole discretion; provided that,
no delegation or assignment to a Backstop Party Affiliate shall relieve such
Backstop Party from its obligations hereunder to the extent that any Backstop
Party Affiliate fails to satisfy the Backstop Commitments hereunder at the time
required.

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Backstop Party. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile or electronic
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter (and the agreements
referenced in this Commitment Letter) set forth the entire understanding of the
parties with respect to the DIP Facility, and replace and supersede all prior
agreements and understandings (written or oral) related to the subject matter
hereof. This Commitment Letter shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York and the
Bankruptcy Code, to the extent applicable.

 

7



--------------------------------------------------------------------------------

You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or if such court does not have jurisdiction, any state court located
in the Borough of Manhattan), any appellate court from any thereof, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of the Cases may be heard and determined in the Bankruptcy Court and
any other Federal court having jurisdiction over the cases from time to time,
over any suit, action or proceeding arising out of or relating to the
transactions contemplated hereby, this Commitment Letter or the performance of
services hereunder or thereunder. You and we agree that service of any process,
summons, notice or document by registered mail addressed to you or us shall be
effective service of process for any suit, action or proceeding brought in any
such court. You and we hereby irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. You and we hereby irrevocably agree to
waive trial by jury in any suit, action, proceeding, claim or counterclaim
brought by or on behalf of any party related to or arising out of this
Commitment Letter or the performance of services hereunder or thereunder.

Each of the Backstop Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Debtors, which information includes
names, addresses, tax identification numbers and other information that will
allow such Backstop Party and each Lender to identify the Debtors in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective for the Backstop Parties and each Lender.

The indemnification, expense reimbursement, jurisdiction, confidentiality,
governing law, sharing of information, no agency or fiduciary duty, waiver of
jury trial, service of process and venue provisions contained herein shall
remain in full force and effect regardless of whether the Definitive
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the Backstop Commitments; provided that
your obligations under this Commitment Letter (other than your obligations with
respect to confidentiality) shall automatically terminate and be superseded by
the provisions of the Definitive Documentation upon the initial funding
thereunder, and you shall automatically be released from all liability in
connection therewith at such time, in each case to the extent the Definitive
Documentation has comparable provisions with comparable coverage.

You and we hereto agree that this Commitment Letter is a binding and enforceable
agreement with respect to the subject matter herein; it being acknowledged and
agreed that the funding of the DIP Facility is subject to the conditions
specified herein, including entry of the Interim Order and, if applicable, a
final order, and the execution and delivery of the Definitive Documentation by
the parties hereto in a manner consistent with this Commitment Letter. Each of
the Backstop Parties and you will use their commercially reasonable efforts to
promptly prepare, negotiate and finalize the Definitive Documentation as
contemplated by the Term Sheet.

 

8



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter by returning to us executed
counterparts of this Commitment Letter no later than 11:59 p.m. New York City
time, on March 1, 2019. This offer will automatically expire if we have not
received such executed counterparts in accordance with the preceding sentence.
In addition, the commitment and agreements of the Backstop Parties hereunder
shall expire (the date of such expiration, the “Termination Date”) automatically
upon the occurrence of any of the following: (a) you have not commenced the
Cases and filed a motion seeking entry of the Interim Order by the applicable
date set forth in the Support Agreement, (b) the Bankruptcy Court has not
entered the Interim Order within three (3) calendar days after the Petition
Date, (c) the Support Agreement shall have been terminated in accordance with
its terms or (d) you have consummated the Out-of-Court Transaction, in each
case, unless prior to such time, the Closing Date shall have occurred and the
Debtors shall have paid to the Backstop Parties and the DIP Agent the fees and
put option premiums that are specified in the Commitment Letter and/or the Term
Sheet to be due on or prior to the Closing Date.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

Execution Version

 

Very truly yours,

HPS INVESTMENT PARTNERS, LLC

By:

 

/s/ Colbert Cannon

Name:

 

COLBERT CANNON

Title:

 

MANAGING DIRECTOR

[Signature Page – DIP Commitment Letter]



--------------------------------------------------------------------------------

Execution Version

 

Very truly yours,

MANCHESTER SECURITIES CORP.

By:

 

/s/ Elliot Greenberg

Name:

 

ELLIOT GREENBERG

Title:

 

VICE PRESIDENT

ZEV INVESTMENTS LIMITED

By:

 

/s/ Elliot Greenberg

Name:

 

ELLIOT GREENBERG

Title:

 

VICE PRESIDENT

[Signature Page – DIP Commitment Letter]



--------------------------------------------------------------------------------

Execution Version

 

Accepted and agreed to as of the date first above written:

AFFINION GROUP, INC.

By:

 

/s/ Gregory S. Miller

 

Name: Gregory S. Miller

 

Title:  Executive Vice President, Chief Financial
  Officer and Chief Operating Officer

[Signature Page – DIP Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE I

BACKSTOP COMMITMENTS

 

Backstop Party

   Commitment  

HPS Investment Partners, LLC

   $ 36,666,666.67  

Manchester Securities Corp.

   $ 5,866,666.67  

Zev Investments Limited

   $ 12,466,666.67     

 

 

 

Total:

   $ 55,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

AFFINION GROUP, INC.

$55,000,000

Debtor-in-Possession Term Loan Facility

Summary of Terms and Conditions1

 

Borrower:    Affinion Group, Inc. (the “Borrower”, as a debtor and
debtor-in-possession in a case (together with the cases of certain of its
controlled subsidiaries and Affinion Group Holdings, Inc. (“Holdings”) as
debtors and debtors-in-possession, the “Cases”, and the Borrower, such
controlled subsidiaries and Holdings, the “Debtors”)) under chapter 11 of title
11 of the United States Bankruptcy Code (the “Bankruptcy Code”) that is to be
commenced in the District of Delaware (the “Bankruptcy Court”) (the date of the
commencement of the Cases, the “Petition Date”). Guarantors:    Holdings and
each of the Borrower’s existing and future, direct and indirect wholly-owned
subsidiaries that are Debtors in the Cases (collectively, the “Guarantors”, and
together with the Borrower, the “DIP Loan Parties”). All DIP Obligations (as
defined below) of the Borrower under the DIP Facility (as defined below) will be
unconditionally guaranteed on a joint and several basis by the Guarantors.
Backstop Parties:    Certain affiliates of HPS Investment Partners, LLC and
their co-investors and certain affiliates of Elliott Management Company
(collectively, the “Backstop Parties”) that have provided commitments to fund
the DIP Loans (as defined below) (the “Backstop Commitments”) pursuant to the
Commitment Letter. DIP Administrative Agent:    HPS Investment Partners, LLC (in
such capacity, the “DIP Agent”). DIP Lenders:    Each holder of record as of
11:59 p.m. New York time on the Record Date of claims (the “First Lien
Claimholders”) under the Credit Agreement, but excluding any claims on account
of any unfunded Revolving Facility Commitments and the outstanding undrawn
Letters of Credit, each as defined in the Credit Agreement (collectively, the
“First Lien Claims”) shall be afforded the right to participate in the DIP
Facility on a ratable basis up to its pro rata share of the First Lien Claims as
of the Record Date pursuant to procedures, terms and conditions and
documentation acceptable to the Backstop Parties and the DIP Agent (lenders
holding the DIP Loans, the “DIP Lenders”). Any amount of the DIP Facility not so
allocated shall be allocated to the Backstop Parties on a ratable basis based on
their respective Backstop Commitments.

 

1 

NTD: Capitalized terms have the meanings set forth in the Commitment Letter
unless otherwise defined herein.



--------------------------------------------------------------------------------

Type and Amount of the DIP Facility:    A non-amortizing multiple draw
super-priority senior secured term loan facility (the “DIP Facility”, the
definitive documentation evidencing such facility shall, except as otherwise set
forth herein, be based upon the Credit Agreement and give due regard to the
debtor-in-possession financing nature of the DIP Facility, the “Definitive
Documentation”) in an aggregate principal amount not to exceed $55,000,000 (the
DIP Lenders’ commitments under the DIP Facility, the “DIP Commitments”; and the
loans under the DIP Facility, the “DIP Loans”). The borrowing of DIP Loans shall
permanently decrease the DIP Commitments, and DIP Loans repaid may not be
reborrowed. Initial Availability:    On or after the Bankruptcy Court’s entry of
the Interim Order (as defined below) but prior to the entry of the Final Order
(as defined below) and satisfaction of all other applicable conditions precedent
described below and in the Commitment Letter (the “Closing Date”), the Borrower
may make one or more borrowings of DIP Loans in minimum amounts of $5,000,000
and in a principal aggregate amount up to $35,000,000 (the “Initial Draws”). In
addition, the Borrower shall be permitted to make one additional draw prior to
entry of the Final Order up to the amount of the first adequate protection
interest payment described below (but only when such adequate protection payment
is due and payable). Full Availability:    Upon entry of the Final Order (as
defined below) by the Bankruptcy Court and satisfaction of all other applicable
conditions precedent, up to the full remaining principal amount of the DIP
Facility shall be made available in additional draws prior to the DIP
Termination Date (each, a “Subsequent Draw”, and each date of a Subsequent Draw,
a “DIP Draw Date”). Each Subsequent Draw shall be in a minimum amount of
$5,000,000. Maturity:    All DIP Obligations will be due and payable in full in
cash on the earliest of (i) the date that is 75 days after the Petition Date;
(ii) the effective date of any chapter 11 plan for the reorganization of the
Borrower or any other Debtor (after reorganization, the “Reorganized Debtors”);
(iii) the consummation of any sale or other disposition of all or substantially
all of the assets of the Debtors pursuant to Bankruptcy Code section 363; (iv)
the date of the acceleration of the DIP Loans and the termination of the



--------------------------------------------------------------------------------

   DIP Commitments in accordance with the Definitive Documentation; and (v) 30
days after the Petition Date (or such later date as agreed to by the Required
Lenders (as defined below), unless the Final Order (as defined below) has been
entered by the Bankruptcy Court on or prior to such date (such earliest date,
the “DIP Termination Date”)). Interest Rate:   

All amounts outstanding under the DIP Facility will bear interest, at the
Borrower’s option, as follows:

 

(i) at the ABR, plus 5.75% per annum; or

 

(ii) at the three-month Adjusted Eurocurrency Rate, plus 6.75% per annum.

 

As used herein, the terms “ABR” and “Adjusted Eurocurrency Rate” will have
meanings substantially the same as those in the Credit Agreement and shall be
subject to 2.50% and 1.50% floors, respectively.

 

All Adjusted Eurocurrency Rate DIP Loans will be based off of an interest period
of three months.

 

Interest on all DIP Loans will be paid in cash on a monthly basis in arrears.

 

After the occurrence and during the continuance of an event of default, all
overdue amounts under the Definitive Documentation will bear interest at a rate
equal to 2.00% per annum, plus the otherwise applicable rate.

Upfront Fee:    An upfront fee in an amount equal to 1.25% multiplied by
$40,000,000 of the DIP Commitments which shall be due and payable to the DIP
Lenders in cash (or may be deducted from any draw made on the Closing Date)
ratably based on their respective DIP Commitments upon the Closing Date. Unused
Commitment Fees:    An unused commitment fee equal to 1.00% per annum on the
difference of (x) the actual daily amount of the unused DIP Commitments (limited
to the amount that is then available pursuant to the Interim Order or the Final
Order, as applicable) minus (y) $15,000,000, shall be paid on a monthly basis to
the DIP Lenders in cash ratably based on their respective DIP Commitments;
provided that to the extent the difference of (x) and (y) is a negative number,
then such difference shall be deemed to be zero. Put Option Premium:    A put
option premium (the “Put Option Premium”) in an aggregate amount equal to 1.75%
multiplied by $40,000,000 of the Backstop Commitments shall be paid in cash to
the Backstop Parties ratably based on their respective Backstop Commitments



--------------------------------------------------------------------------------

   as of the date hereof. Fifty percent (50%) of the Put Option Premium shall be
paid in cash on the date hereof. The remaining fifty percent (50%) of the Put
Option Premium shall be paid in cash on the earlier of (x) the entry of the
Interim Order and (y) the termination of the Backstop Commitments without the
funding of the DIP Facility. The Put Option Premium once paid shall be fully
earned and non-refundable. Use of Proceeds:   

The proceeds of the DIP Loans under the DIP Facility will be used by the
Borrower only for the following payments and, in the cases of payments pursuant
to clauses (i) and (ii) below, subject to the terms, conditions and line item
amount herein and in accordance with the agreed Budget (as defined below)
(subject to permitted variances) from time to time (the “Approved Purposes”):
(i) working capital and other general corporate purposes of the DIP Loan Parties
in accordance with the Budget; (ii) any adequate protection payments in
accordance with the Orders (as defined below); and (iii) the fees and expenses
of administering the Cases (including payments to parties benefiting from the
Carve-Out (as defined below)), including allowed professional fees subject to
the terms and conditions set forth in this Term Sheet whether or not in
accordance with the Budget (and including fees incurred prior to the Closing
Date).

 

Notwithstanding the foregoing, the use of the proceeds of the DIP Loans, the
Carve-Out, and the DIP Collateral (as defined below) shall be subject to further
restrictions, including with respect to limitations on investigating and
challenging liens and claims (including, without limitation, post-petition
interest, fees or expenses, prepayment premiums, penalties and make-whole amount
of the Secured Parties (as defined in the Credit Agreement; the Obligations as
defined therein, the “Prepetition Priority Lien Obligations”). No proceeds of
the DIP Facility or the DIP Collateral may be used to initiate, prepare, assert,
join, commence, support, or prosecute proceedings or actions on account of any
claims and defenses against the Secured Parties, the DIP Agent, the DIP Lenders,
or the Backstop Parties or to investigate any such claims or defenses.

   Notwithstanding any other provision of this Term Sheet, from and after the
Closing Date, no DIP Loans, DIP Collateral, Collateral (as defined in the Credit
Agreement (the “Prepetition Collateral”), including prepetition cash Collateral,
the “Cash Collateral”), or any portion of the Carve-Out, may be used directly or
indirectly by any Debtor, any official committee appointed in the Cases, or any
trustee appointed in the Cases or any successor case, including any chapter 7
case, or any other person, party or entity (i) in connection with the
investigation, initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation (a) against any of the DIP Agent, the
DIP Lenders, or the Secured Parties, or their respective
predecessors-in-interest, agents, directors, officers, employees, partners,
affiliates,



--------------------------------------------------------------------------------

   representatives, attorneys, or advisors, or any action purporting to do the
foregoing in respect of the Prepetition Priority Lien Obligations, liens on the
Prepetition Collateral, DIP Obligations, DIP Liens (as defined below), DIP
Claims (as defined below), and/or the adequate protection obligations, adequate
protection liens and superpriority claims granted to the Secured Parties under
the Interim Order or the Final Order, as applicable, or (b) challenging the
amount, validity, perfection, priority or enforceability of or asserting any
defense, counterclaim or offset to, the Prepetition Priority Lien Obligations,
the DIP Obligations and/or the liens, claims, rights, or security interests
granted under the Orders, the Definitive Documentation or the Loan Documents (as
defined in the Credit Agreement), including, in each case, without limitation,
for lender liability or pursuant to section 105, 510, 544, 547, 548, 549, 550,
or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise;
(ii) to prevent, hinder, or otherwise delay the Secured Parties’, the DIP
Agent’s or the DIP Lenders’, as applicable, enforcement or realization on the
Prepetition Priority Lien Obligations, Prepetition Collateral, DIP Obligations,
DIP Collateral, and the liens, claims and rights granted to such parties under
the Orders, each in accordance with the Definitive Documentation and the Orders;
(iii) to seek to modify any of the rights and remedies granted to the Secured
Parties, the DIP Agent or the DIP Lenders under the Orders (other than with the
consents contemplated thereunder), the Loan Documents (as defined in the Credit
Agreement) or the Definitive Documentation, as applicable; (iv) to apply to the
Bankruptcy Court for authority to approve superpriority claims or grant liens
(other than the liens permitted pursuant to the Definitive Documentation) or
security interests in the DIP Collateral or any portion thereof that are senior
to, or pari passu with, the DIP Liens, DIP Claims, adequate protection liens and
superpriority claims and liens granted to the Secured Parties, unless all DIP
Obligations, Prepetition Priority Lien Obligations, adequate protection
obligations, and claims granted to the DIP Agent, DIP Lenders, the Backstop
Parties or Secured Parties under the Interim Order or the Final Order, as
applicable, have been or are proposed to be refinanced or paid in full in cash
or otherwise agreed to in writing by the Required Lenders (as defined below); or
(v) to seek to pay any amount on account of any claims arising prior to the
Petition Date unless such payments are agreed to in writing by the Required
Lenders or are otherwise included in the Budget. Voluntary Prepayments and
Commitment Reductions:    Prepayments under the DIP Facility and DIP Commitment
reductions may be made at any time subject to breakage costs to the extent
applicable and payment of the Exit Fee described below.



--------------------------------------------------------------------------------

Mandatory Prepayments:    Mandatory prepayments under the DIP Facility and DIP
Commitment reductions shall be required with 100% of the net cash proceeds from
(a) issuance of any indebtedness (with exceptions for permitted indebtedness)
and (b) sales or other dispositions (including casualty events) of any assets
(excluding sales of inventory in the ordinary course of business and other
customary exceptions to be mutually agreed). Exit Fee:    Upon the payment or
prepayment of any DIP Loans (whether voluntary or mandatory, including as a
result of acceleration or stated maturity) or the termination of any DIP
Commitments (whether voluntary or mandatory, including as a result of
acceleration or stated maturity, but other than as a result of the borrowing of
DIP Loans), an exit fee of 1.00% of the DIP Loans (the “Exit Fee”) paid or
prepaid and/or the DIP Commitments terminated, as applicable, shall be due and
payable to the DIP Lenders; provided that, notwithstanding the foregoing, such
Exit Fee shall only be payable with respect to an aggregate amount of DIP Loans
and DIP Commitments of $40,000,000. Conditions Precedent to the Extension of
each DIP Loan:    Each DIP Loan extension shall be subject to the following
conditions precedent: (i) no default or event of default each as defined in the
Definitive Documentation; (ii) accuracy of representations and warranties in all
material respects (or in all respects if qualified by materiality); (iii) no
order has been entered reversing, amending, staying, vacating, terminating or
otherwise modifying in any manner materially adverse to the DIP Agent and DIP
Lenders the Interim Order or the Final Order, as applicable; (iv) delivery of a
notice of borrowing; (v) with respect any borrowing (other than the borrowing on
the Closing Date), the DIP Agent and the DIP Lenders shall have received copies
of the “second day” pleadings and proposed orders (if any), on at least three
(3) days’ notice prior to filing, and the relief requested in such “second day”
pleadings and proposed orders shall be reasonably acceptable in form and
substance to the Required Lenders; and (vi) as of the close of business on the
business day immediately preceding the date of delivery of the applicable notice
of borrowing, with respect to any borrowings after the date the Final Order is
entered, the consolidated unrestricted cash held by the Borrower and its
subsidiaries (prior to giving effect to such borrowing) shall not exceed
$50,000,000.

Representations and

Warranties:

   The Definitive Documentation will contain representations and warranties
customarily found in loan documents for similar debtor-in-possession financings
and other representations and warranties reasonably deemed by the Backstop
Parties appropriate for the specific transaction.



--------------------------------------------------------------------------------

Reporting Covenants, Affirmative Covenants and Negative Covenants:    The
Definitive Documentation will contain reporting requirements, affirmative
covenants and negative covenants appropriate for a transaction of this type and
found in loan documents for similar debtor-in-possession financings and other
reporting requirements, affirmative covenants and negative covenants reasonably
deemed by the Backstop Parties appropriate for the specific transaction.
Financial Covenant / DIP Budget:   

Prior to the Petition Date, the DIP Agent and DIP Lenders shall have received
the Initial Budget (the Initial Budget, as supplemented pursuant to the
provisions described below, the “Budget,”).

 

The Budget shall be updated by the Borrower every four weeks for the subsequent
13-week period and provided to the Required Lenders by 5:00 pm New York City
time on the Thursday of such week pursuant to amendments extending the term
thereof on a 13-week basis and the Required Lenders in their sole discretion,
shall have the right to approve any such updates or amendments by providing the
Borrower specific notice thereof within four (4) business days after the
delivery by the Borrower of any such update or amendment; provided that, (i) to
the extent the Required Lenders Parties do provide approval notice within such
four (4) business day period, such update or amendment shall be deemed approved
and consented to by the Required Lenders and shall be deemed to constitute the
updated approved Budget (“Updated Budget”) upon the expiration of such four
(4) business day period, and (ii) to the extent the Required Lenders do not
provide such approval notice or deemed approval within such four (4) business
day period, the then existing Budget shall continue to constitute the applicable
Budget until such time as such update or amendment is approved by the Required
Lenders.

 

The Borrower shall, beginning on the third business day of the fifth week
immediately following the week during which the Petition Date occurs, deliver on
a weekly basis (by 5:00 pm New York City time on the third business day of each
week subsequent thereto) to the DIP Lenders a variance report for the Borrower
for the immediately preceding rolling four-week period comparing (i) actual
total operating receipts to budgeted total operating receipts for such period,
and (ii) actual total operating disbursements to budgeted total operating
disbursements, in each case, for such immediately preceding rolling four-week
period, together with a statement certifying compliance with the Permitted
Variance (as defined below) for both tests for such immediately preceding
rolling four-week period and explaining in reasonable detail all material
variances for both tests for such immediately preceding rolling four-week period
(each such report, a “Variance Report,”).

 

For purposes herein, a “Permitted Variance” shall mean an unfavorable variance
from the Budget with respect to either test for any rolling four-week testing
period of no more than 15%, which shall exclude, for the avoidance of doubt,
restructuring and professional fees.



--------------------------------------------------------------------------------

   The Borrower shall test each Budget and Updated Budget variance against the
Initial Budget or, if applicable, the Updated Budget then in effect. For
example, if an Updated Budget has been delivered and approved for the period
beginning with week 5, the Borrower would report actual results for testing
purposes and calculate the variance for the first test period against the items
in the Initial Budget and measure the actual results for subsequent test periods
against the updated projected items in the Updated Budget for such period.
Interim Order:    The interim order approving the DIP Facility, which shall be
in form and substance reasonably acceptable to the Backstop Parties (the
“Interim Order”), shall, among other things, authorize and approve (i) the
making of up to $35 million of DIP Loans (plus an additional amount up to the
amount of the first adequate protection interest payment), (ii) the granting of
the super-priority claims and liens against the Debtors and their assets in
accordance with this Term Sheet and the Definitive Documentation with respect to
the DIP Collateral, (iii) the payment of all reasonable and documented fees and
expenses (including the fees and expenses of outside counsel and financial
advisors) required to be paid by the Debtors to the DIP Agent, the DIP Lenders
and the Backstop Parties as described in “Indemnification and Reimbursement of
Reasonable and Documented Expenses,” (iv) the use of Cash Collateral, and
(v) the payment of the upfront fee payable on the Closing Date, which payment
shall not be subject to reduction, setoff or recoupment. Final Order:    The
final order approving the DIP Facility, which shall be substantially in the same
form as the Interim Order (with such modifications as are necessary to convert
the Interim Order into a final order) and otherwise in form and substance
reasonably acceptable to the Backstop Parties (the “Final Order” and together
with the Interim Order, the “Orders”), shall, among other things, authorize and
approve the Debtors to draw the full amount of the DIP Commitments.

Priority and Collateral

Under DIP Facility:

  

All obligations of the Borrower and the Guarantors to the DIP Lenders and to the
DIP Agent, including, without limitation, all principal, accrued interest,
costs, and fees (collectively, the “DIP Obligations”), shall be:

 

Secured, pursuant to Bankruptcy Code sections 361, 362, 364(c)(2), 364(c)(3) and
364(d), by a valid, binding, continuing, enforceable, fully-perfected,
non-avoidable, automatically and properly perfected first priority senior
priming lien on, and security interest in (such liens and security interests,
the “DIP Liens”), all present and after acquired property (whether tangible,
intangible, real, personal or mixed) of the DIP Loan Parties, wherever located,
including, without limitation, all accounts, inventory, equipment, capital stock
in



--------------------------------------------------------------------------------

   subsidiaries of the DIP Loan Parties, and the proceeds thereof, investment
property, instruments, chattel paper, real estate, leasehold interests,
contracts, patents, copyrights, trademarks and other general intangibles, and
all products and proceeds thereof, including, subject to the entry of the Final
Order, the proceeds of any causes of action under Bankruptcy Code sections
502(d), 544, 545, 547, 548, 549, 550 or 553 or any other avoidance actions under
the Bankruptcy Code or applicable non-bankruptcy law (all such property, the
“DIP Collateral”), which liens and security interests shall be senior to any and
all other liens and security interests, including the adequate protection liens
granted under the Orders, and the liens granted to the Secured Parties, other
than (i) the Carve-Out, and (ii) the perfected and unavoidable liens senior to
the liens of the Prepetition Agent on the Prepetition Collateral. The DIP Liens
shall be perfected pursuant to the entry of the Orders, and additional
collateral documentation (other than filing of customary UCC filings) shall not
be required.   

The DIP Obligations shall also constitute claims entitled to the benefits of
Bankruptcy Code section 364(c)(1), having a super-priority over any and all
administrative expenses and claims, of any kind or nature whatsoever, including,
without limitation, the superpriority claims granted to the Secured Parties
under the Interim Order and the Final Order, and the administrative expenses of
the kinds specified in or ordered pursuant to Bankruptcy Code sections 105, 326,
327, 328, 330, 331, 361, 362, 363, 364, 365, 503, 506 (subject to the entry of
the Final Order), 507(a), 507(b), 546, 552 (subject to the entry of the Final
Order), 726, 1113 and 1114, and any other provision of the Bankruptcy Code (“DIP
Claims”), subject only to the Carve-Out.

 

The “Carve-Out” shall be usual and customary for similar debtor-in-possession
financings and shall be in an amount equal to: (i) all fees required to be paid
to the Clerk of the Bankruptcy Court and to the U.S. Trustee, (ii) all
reasonable fees and expenses incurred by a chapter 7 trustee under section
726(b) of the Bankruptcy Code in an amount not to exceed $100,000, and (iii) to
the extent allowed by the Bankruptcy Court at any time, and whether allowed
before or after delivery of a Trigger Notice, (A) all allowed paid and unpaid
claims for fees, costs, disbursements and expenses of professionals
(collectively, the “Professional Fees”) whose retention by the Debtors is
approved by the Bankruptcy Court pursuant to section 327 of the Bankruptcy Code
or any official committee of unsecured creditors in the Cases (the “Professional
Persons”) incurred at any time on or prior to the delivery of a Trigger Notice
the delivery of a Trigger Notice, plus (B) Professional Fees incurred after the
delivery of a Trigger Notice in an amount not to exceed $3,000,000, of
professionals retained by the Debtors (the “Carve-Out Cap”), in each case
subject to the limits imposed by the Orders or otherwise on Professional Fees
permitted to be incurred in connection with any permitted



--------------------------------------------------------------------------------

  

investigation of the claims, liens and defenses against any Secured Party.
“Trigger Notice” shall mean a written notice delivered by the DIP Agent
describing the event of default that is alleged to continue under the Definitive
Documentation (or after the payment in full of the DIP Obligations, the Agent
under the Credit Agreement (the “Prepetition Agent”) describing the reason for
termination of the use of Cash Collateral). So long as the Trigger Notice shall
not have been delivered, the Carve-Out Cap shall not be reduced by the payment
of Professional Fees allowed at any time by the Bankruptcy Court.

 

Immediately upon delivery of a Trigger Notice, and prior to the payment to any
Secured Parties on account of any adequate protection or otherwise, the Debtors
shall be required to deposit, in a segregated account not subject to the control
of the DIP Agent or the Secured Parties (the “Carve-Out Account”), an amount
equal to the Carve-Out Cap. The funds on deposit in the Carve-Out Account shall
be available only to satisfy obligations benefitting from the Carve-Out, and the
DIP Agent (on behalf of itself and the DIP Lenders) and the Secured Parties,
(i) shall not sweep or foreclose on cash of the Debtors necessary to fund the
Carve-Out Account and (ii) shall have a security interest upon any residual
interest in the Carve-Out Account available following satisfaction in cash in
full of all obligations benefitting from the Carve-Out.

Adequate Protection:   

Pursuant to Sections 361, 363(e) and 364(d)(1) of the Bankruptcy Code, as
protection in respect of (x) the incurrence of the DIP Facility, (y) the
imposition of the automatic stay, and (z) the Debtors’ use of the Prepetition
Collateral including Cash Collateral, the Debtors and the DIP Lenders agree,
subject to Bankruptcy Court approval, to all of the following forms of adequate
protection (the “Adequate Protection”):

 

(a) for the benefit of the Secured Parties, all accrued and unpaid fees and
disbursements owed to the Prepetition Agent and/or the Secured Parties under the
Credit Agreement, including all reasonable and documented out-of-pocket fees and
expenses of counsel and other professionals of the Prepetition Agent or the DIP
Lenders (but limited, in the case of counsel, to the fees and expenses of Paul,
Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”), and a single local
counsel in each applicable jurisdiction retained by the Prepetition Agent and/or
the Secured Parties (collectively, “Local Counsel”) and limited, in the case of
financial advisors to FTI Consulting, Inc. (“FTI”), pursuant to the terms of
that certain engagement letter dated January 7, 2019 between FTI and Paul, Weiss
(the “FTI Engagement Letter”) incurred prior to the Petition Date in accordance
with the Credit Agreement;



--------------------------------------------------------------------------------

   (b) for the benefit of the Secured Parties, when due, current payment of all
fees and reasonable and documented out-of-pocket expenses payable to the
Prepetition Agent or the Secured Parties under the Credit Agreement, including
all reasonable and documented out-of-pocket fees and expenses of counsel and
other professionals of the Prepetition Agent or the Secured Parties (but
limited, in the case of counsel, to the fees and expenses Paul, Weiss and Local
Counsel and limited, in the case of financial advisors to FTI, pursuant to the
terms of the FTI Engagement Letter);   

(c) for the benefit of the Secured Parties, payment of interest accruing after
the Petition Date on the loans outstanding under the Credit Agreement at the
contract, non-default rate on a monthly basis;

 

(d) for the benefit of the Secured Parties, solely to the extent of any
diminution in value of their collateral, as provided in the Bankruptcy Code,
replacement or, if applicable, new continuing, valid, binding, enforceable,
non-avoidable and automatically perfected post-petition security interests in
and liens on the DIP Collateral (including, for the avoidance of doubt and
subject to the entry of the Final Order, the proceeds of avoidance actions)
pursuant to sections 361, 363(e) and 364(d) of the Bankruptcy Code that are
junior to the liens securing the DIP Facility; provided that the Orders shall
provide that, with respect to any Debtors that file for chapter 11 relief after
the Petition Date (the “Subsequent Debtors”), such adequate protection liens
shall be granted immediately without further action of the Bankruptcy Court with
respect to such Subsequent Debtors to the same extent as such adequate
protection liens were granted with respect to the Debtors that filed for chapter
11 relief on the Petition Date;

 

(e) for the benefit of the Secured Parties, solely to the extent of any
diminution in value of their collateral, as provided in the Bankruptcy Code,
allowed superpriority claims as provided for in sections 503(b) and 507(b) of
the Bankruptcy Code that are junior to the superpriority claims of the DIP
Lenders;

 

(f) for the benefit of the Secured Parties, financial reporting and other
reports and notices delivered by the Borrower under the DIP Facility;

 

(g) for the benefit of the Secured Parties, the Milestones (as defined below)
may be amended, modified or extended, in each case, as to the Secured Parties
only by order of the Bankruptcy Court or the prior written consent of the
Required Lenders;

 

(h) for the benefit of the Secured Parties, the first and second day pleadings
that the Debtors determine are necessary or desirable to file with the
Bankruptcy Court, the retention applications, all orders sought pursuant thereto
and any other material motions and orders, shall have been reviewed in advance
by the Administrative Agent (as defined in the Credit Agreement) or their
counsel and shall be in form and substance reasonably acceptable to the
Administrative Agent (as defined in the Credit Agreement); and



--------------------------------------------------------------------------------

  

(i) for the benefit of the Secured Parties, in the event that the Support
Agreement has terminated, if the Foreign Subsidiary Loan Parties (as defined in
the Credit Agreement) have not become Debtors in the Cases within 5 calendar
days of such termination, an additional adequate protection payment of
$20 million will be immediately payable to the lenders under the Credit
Agreement on a pro rata basis.

 

In addition, the Orders shall provide for customary prepetition secured lender
protections, including, but not limited to, waivers regarding Sections 506(c)
and 552(b) of the Bankruptcy Code (subject to entry of the Final Order), the
equitable doctrine of marshaling, limitations on the use of collateral and
stipulations in respect of the validity of prepetition liens and obligations, in
each case, as such may pertain to the claims and liens of the Secured Parties.

 

The Orders shall provide that no future alternative provider of postpetition
financing, junior or otherwise, to the Debtors (including any Subsequent
Debtors) shall be granted liens on any assets that constitute unencumbered
collateral as of the Petition Date.

Events of Default:    Usual and customary for similar debtor-in-possession
financings and other negative covenants determined by the Backstop Parties and
the Debtors to be reasonably appropriate for the specific transaction (subject
to applicable cure periods to be agreed where appropriate), including,
non-payment of obligations, defaults under covenants (including, for the
avoidance of doubt and without limitation, an unfavorable variance beyond the
Permitted Variance under the then-applicable Budget or failure to meet any of
the milestones set forth below), the making of representations and warranties
that are incorrect in a material respect when made, judgment defaults (subject
to a materiality threshold to be agreed), failure to comply with ERISA rules and
regulations, appointment of a bankruptcy trustee or examiner, invalidity of
collateral documents, dismissal or conversion of the Cases, adverse motions or
Bankruptcy Court orders, termination of the Interim Order or the Final Order, as
applicable (except in the case of the Interim Order, as a result of the entry of
the Final Order), allowance of a claim under Section 506(c) of the Bankruptcy
Code, filing of an unacceptable chapter 11 plan or disclosure statement,
termination of the Support Agreement, and an unapproved sale of the Debtors’
assets. Milestones:    The Definitive Documentation shall require compliance
with the following milestones, unless waived or extended with the consent of the
Required Lenders (the “Milestones”):



--------------------------------------------------------------------------------

  

(a) on the Petition Date, the Debtors shall file a motion, in form and substance
reasonably satisfactory to the Backstop Parties, seeking approval of the DIP
Facility;

 

(b) on the Petition Date, the Debtors shall file a plan of reorganization (the
“Plan”) and disclosure statement (the “Disclosure Statement”), in each case,
consistent with the Support Agreement, and otherwise reasonably satisfactory to
the Backstop Parties;

 

(c) no later than three (3) days after the Petition Date, the Bankruptcy Court
shall enter the Interim Order;

 

(d) no later than 30 days after entry of the Petition Date, the Bankruptcy Court
shall enter the Final Order;

 

(e) no later than 30 days after the Petition Date, the Bankruptcy Court shall
have approved the Disclosure Statement;

 

(f) no later than 30 days after the Petition Date, the Bankruptcy Court shall
have entered an order confirming the Plan (the “Confirmation Date”); and

 

(g) no later than 45 days after the Petition Date, the effective date of the
Chapter 11 plan shall have occurred.

Remedies:   

The DIP Agent (acting at the direction of the Required Lenders) and the DIP
Lenders shall have customary remedies, including, without limitation, the right
(after providing five (5) business days’ prior notice to counsel to the
Debtors), to realize on all DIP Collateral, including Cash Collateral.

 

The automatic stay pursuant to Bankruptcy Code section 362 shall be
automatically terminated on the DIP Termination Date, without further notice or
order of the Bankruptcy Court, unless the DIP Agent (at the direction of the
Required Lenders) elects otherwise in a written notice to the Debtors, and the
DIP Agent (at the direction of the Required Lenders) shall be permitted to
exercise all rights and remedies, including with respect to the DIP Collateral,
set forth in the Interim Order or the Final Order, as applicable, and the
Definitive Documentation, and as otherwise available at law without further
order or application or motion to the Bankruptcy Court, and without restriction
or restraint by any stay under Bankruptcy Code sections 362 or 105 or otherwise.

 

In the event any party requests a hearing seeking to prevent the DIP Agent or
the DIP Lenders from exercising any of their rights and remedies that arise
after an event of default, the sole issue before the Bankruptcy Court at such
hearing shall be whether an event of default has occurred and has not been cured
or waived. No other issue or argument shall be relevant to any opposition to
enforcement of the DIP Agent’s and the DIP Lenders’ rights.



--------------------------------------------------------------------------------

Required Lenders:    DIP Lenders holding more than 50% of the outstanding DIP
Commitments and DIP Loans under the DIP Facility (the “Required Lenders”).
Indemnification and Reimbursement of Reasonable and Documented Expenses:    The
Definitive Documentation will contain customary indemnification provisions and
customary provisions for payment of reasonable expenses of (i) counsel for the
DIP Agent (unless the DIP Agent is a DIP Lender) and (ii) financial advisor and
counsel for the DIP Lenders; provided that, such provisions shall be subject to
limitations consistent with those set forth in Section 5 of the Commitment
Letter. Assignment and Participations:    Usual and customary for financings of
this type. For the avoidance of doubt, the Borrower will have consent rights
(absent an event of default) with respect to assignments of DIP Commitments and
DIP Loans. Governing Law:    State of New York (and, to the extent applicable,
the Bankruptcy Code). Miscellaneous:    The Definitive Documentation will
include standard yield protection provisions (including, without limitation,
provisions relating to compliance with risk based capital guidelines, increased
costs and payments free and clear of withholding taxes). Counsel to the DIP
Lenders:    Paul, Weiss, Rifkind, Wharton & Garrison LLP.